Citation Nr: 1025176	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-13 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received 
sufficient to reopen a claim on entitlement to service connection 
for a gastrointestinal (GI) disorder.

3.  Entitlement to service connection for fibromyalgia. 

4.  Entitlement to service connection for chronic fatigue 
syndrome (CFS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 
1991. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from March 2006 and November 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices (RO).  
In a March 2006 rating decision, the RO denied service connection 
for PTSD and in a November 2007 rating decision, the RO denied 
service connection for a GI disorder, fibromyalgia, and CFS. 
 
The issues of whether new and material evidence has been received 
sufficient to reopen a claim on entitlement to service connection 
for a GI disorder, and service connection for fibromyalgia and 
CFS are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has provided competent, credible lay evidence of 
combat participation that is supported by the nature of his 
service. 

2.   The Veteran has a diagnosis of PTSD which has been 
attributed to combat.






CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran on the issue in 
appellate status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran essentially contends that he has PTSD due to combat 
stressors, which include seeing dead bodies, being exposed to 
unknown chemicals, dealing with life threatening situations, 
learning about other service members being injured, and ingesting 
nerve agent pills. 

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

When the evidence does not establish that a veteran is a combat 
veteran, his assertions of service stressors are not sufficient 
to establish the occurrence of such events.  Rather, the alleged 
service stressors must be established by official service record 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 
Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  
In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences. Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The Veteran served in Southwest Asia from August 1990 to April 
1991 in Defense of Saudi Arabia/ Liberation and Defense of 
Kuwait, and received the Southwest Asia Service Medal with two 
stars.  He was attached to HHC 3rd Battalion, 505th Parachute 
Infantry Regiment which was known to have conducted combat 
operations during the Persian Gulf War during the time the 
Veteran served in Southwest Asia.  Furthermore, his claim of 
exposure to dead bodies is entire credible when considering the 
role that the 515th PIR served in Desert Storm.  Accordingly, the 
Board finds the Veteran's reported stressors to be credible when 
considering the places, types, and circumstances of his service 
in Southwest Asia with the 405 PIR.  
See 38 U.S.C.A. § 1154(a).

With respect to a diagnosis of PTSD, the record is replete with 
treatment records reflecting diagnoses for PTSD as a result of 
his service in Southwest Asia.  For example, a July 2007 VA 
treatment record noted an impression on axis I of PTSD from 
combat stressors.  

Therefore, with resolution of doubt in favor of the Veteran, all 
the requirements for the grant of service connection for PTSD 
have been met: there is a diagnosis of PTSD based on combat 
stressors, and the Veteran's stressors due to combat are credible 
given his unit history.  Therefore, the grant of service 
connection for PTSD is warranted.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is granted.


REMAND

As to the claim for service connection for a GI disorder, the 
Board notes that the claim was previously denied in the March 
2006 rating decision discussed above.  While the Veteran appealed 
that rating decision as to the denial of service connection for 
PTSD, he did not indicate at anytime during the applicable appeal 
period that he intended to appeal the denial of service 
connection for a GI disorder.  He filed to reopen his claim in 
May 2007.  Subsequently, the RO denied service connection for a 
GI disorder on a direct basis in the November 2007 rating 
decision.  The RO did not consider the claim as to whether new 
and material evidence sufficient to reopen the claim for a GI 
disorder had been received.  Consequently, the Veteran was not 
advised that his claim had been previously denied and that he 
needed to submit new and material evidence to reopen the claim in 
accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
U.S. Court of Appeals for Veterans Claims (Court) requires that 
VA, by way of a specific notice letter, (1) notify the claimant 
of the evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) notify 
the claimant of the evidence and information necessary to 
substantiate each element of the underlying service connection 
claim; and (3) notify the claimant of what specific evidence 
would be required to substantiate the element or elements needed 
for service connection that were found insufficient in the prior 
denial on the merits.  Id.  Accordingly, the claim to reopen the 
previously denied claim of entitlement to service connection for 
a GI disorder is remanded so that the Veteran may be provided 
with sufficient VCAA notice.

As to the claim for fibromyalgia and CFS, the Board notes that 
there are no current diagnoses of such in the record.  Complaints 
of arthralgias are noted.  Because the Veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf War, 
service connection may also be established under 38 C.F.R. § 
3.317.  Under that section, service connection may be warranted 
for a Persian Gulf veteran who exhibits objective indications of 
a qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than not later than December 31, 
2011.  See 38 C.F.R. § 3.317(a)(1) (2009).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis. In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) (2009); 
see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi- symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii) (2009).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. 
§ 3.317(a)(2)(C) (2009).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3) (2009).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically unexplained 
chronic multi symptom illness include, but are not limited to, 
the following: (1) fatigue; (2) signs or symptoms involving skin; 
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; (8) 
signs or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) abnormal 
weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) 
(2009).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4) (2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  While the 
Veteran was afforded a Persian Gulf Registry examination in March 
2005 (prior to filing his current claims for service connection), 
he has not been provided a VA examination with respect to these 
claims.  Because it is not clear to the Board whether the 
Veteran's current complaints, to include arthralgias are 
attributable to a currently diagnosed disorder, or whether they 
are more likely manifestations of an undiagnosed illness, the 
Board finds that a remand for an opinion as to whether these 
symptoms are manifestations of a diagnosed disorder is necessary.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) that (1) 
notifies the Veteran of the evidence and 
information necessary to reopen the claim; 
(2) notifies the Veteran of the reasons 
for the March 2006 RO denial (it was 
determined that there was no current 
evidence of a GI disorder or in service, 
or of a relationship between any current 
disorder and service); and (3) notifies 
the Veteran of what specific evidence 
would be required to substantiate the 
element or elements needed to grant his 
service connection claim (i.e., medical 
evidence establishing that the Veteran has 
a current GI disorder related to his 
period of active duty).  This notice is 
outlined by the Court in Kent, supra. 

2.	Make arrangements with an appropriate VA 
medical facility for a VA Gulf War 
Guidelines examination to ascertain 
whether claimed fibromyalgia and/or CFS 
exist.  The claims file and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims file 
has been reviewed.  Any testing should 
also be conducted at that time if deemed 
necessary by the examiner and the results 
of any testing done should be included 
with the findings from the VA examination.

The examiner should follow the established 
protocol for qualifying chronic 
disabilities under 38 C.F.R. 
§ 3.317.  The examiner should first opine 
as to whether the claimed symptoms 
actually exist, and if so, should include 
whether the Veteran's symptoms can be 
attributed to a known clinical diagnosis, 
and/or whether they are objective 
indications of a qualifying chronic 
disability, to include whether the 
Veteran's cluster of symptoms when 
combined, produce a medically unexplained 
multi-symptom illness.  In so opining, the 
examiner should comment on whether the 
Veteran's symptoms, when viewed 
collectively, are characterized by 
overlapping symptoms and signs and have 
features such as fatigue, pain, disability 
out of proportion to physical findings, 
and inconsistent demonstration of 
laboratory abnormalities.  A complete 
rationale must accompany all opinions.

The examiner should also consider the 
Veteran's claims on a direct basis.  That 
is, whether the claimed symptoms are 
attributable to diagnosed disabilities, 
and if so, whether they had their onset 
during service, regardless of whether they 
are due to an undiagnosed illness.  In so 
doing, the examiner should review the 
service treatment records, VA and private 
medical records, and any additional 
evidence added to the claims file pursuant 
to this remand.  The examiner should first 
identify if any such disability exists, 
and if so, should provide an opinion, with 
adequate rationale, as to whether there is 
a 50 percent or greater probability that 
any current disability had its onset 
during service, based on all of the 
pertinent VA and private medical evidence 
in the claims file.  All findings must be 
reported in detail and all indicated 
testing must be accomplished.

3.	 After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, readjudicate the Veteran's 
claims.  If the claims remain denied, the 
Veteran and his representative should be 
issued another supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


